Citation Nr: 1541038	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for abdominal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training from May 2000 to August 2000 and on a period of active duty from April 2009 to April 2010.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied, in pertinent part, the claim currently on appeal. 

The Board notes that, in addition to the paper claims file, there is a VBMS and Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the VBMS and Virtual VA paperless files are either duplicative of the paper claims file or irrelevant to the issue on appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed an abdominal hernia disability as a result of his active duty military service from working on vehicles and constantly moving and lifting heavy objects.  See October 2009 Notice of Disagreement.  Alternatively, the Veteran also reported that in August 2009, while serving in Kuwait, he vomited after a physical training exercise and as a reaction to his prescribed medication.  He believed that the vomiting was from a hernia.  See June 2011 Substantive Appeal (VA Form 9).  

Service treatment records from his first period of active service are negative for any complaints, diagnosis or treatment of a hernia condition.  A May 1999 pre-deployment health assessment also revealed that the Veteran was in excellent health and the examiner provided that the Veteran had no medical health concerns.  However, in a March 2010 post-deployment health assessment, the Veteran reported attending sick call for vomiting and frequent indigestion/heartburn although he did not have a profile for these conditions.  He also reported that the vomiting condition did not currently bother him, although the frequent indigestion/heartburn condition still bothered him.   

The Veteran was afforded a VA general examination in August 2010.  The VA examiner noted findings of a hernia approximately one centimeter in diameter near the umbilical.  The VA examiner noted that the hernia was not remediable or operable.  He also reported no indication of a truss or belt.  The examiner did not provide an etiological opinion with regards to the abdominal hernia.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  As the examiner failed to provide an opinion, the Board finds that the examination is inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his abdominal hernia.  The file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's abdominal hernia originated during service or is otherwise etiologically related to his period of service from April 2009 to April 2010.  The examiner is advised that the Veteran contends that he developed an abdominal hernia due to working on vehicles and constantly moving and lifting heavy objects during service, or alternatively, the abdominal hernia manifested in service as evident by symptoms of vomiting and frequent indigestion/heartburn as reported by the Veteran on his March 2010 post-deployment health assessment.

A rationale should be furnished for all opinions.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


